I am unable to agree with so much of the judgment about to be affirmed as requires the New Hampshire assignee to give an undertaking as a condition precedent to his receiving the moneys, which the court *Page 499 
holds he should receive, for distribution to general creditors. This does not involve the special fund of $100,000, deposited with the superintendent of banks for the benefit of creditors residing within this state, but relates solely to the fund resulting from the foreclosure of mortgages and other assets of the Granite State Provident Association, that were by the courtesy of the New Hampshire court and the assignee turned over to a receiver in this state of the property of that corporation situated here. The New Hampshire court did not require that the New York ancillary receiver should give a bond on the turning over of such assets for collection, and if the proceeds, less the expenses of collection and of administration, should be transmitted to the New Hampshire assignee to be distributed, as all are agreed it should be, like courtesy commands that it should go unhampered by any condition whatever. Comity requires that full faith and confidence should be given to the Supreme Court of New Hampshire, and the presumption ought to be indulged that that court will compel the assignee to make a just distribution of the fund which may be in his hands, and will not countenance any dereliction of duty on his part. The precedent that this decision will constitute seems to me an unfortunate one, with decidedly mischievous tendencies in a country having forty-five states, with necessarily as many independent jurisdictions. I advise that the money be paid without condition.
All concur, with O'BRIEN, J., for affirmance, except PARKER, Ch. J., who reads dissenting opinion.
Judgment affirmed. *Page 500